DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (US20150217654, hereinafter Woo) in view of  Flack et al. (US20100277127, Hereinafter Flack).

Referring to claim 1, Woo discloses a cable (figure 3 in view of figure 2) comprising: 	
a supply hose (a supply hose  of 102) comprising; 
a supply hose interior surface (an interior surface 102 of the supply hose  of 102),
a supply hose interior cavity defined by the supply hose interior surface (a supply hose interior cavity defined by the supply hose interior surface of 102), 
and  wherein the supply hose interior space provides a supply pathway for supply hose coolant (see figure 2);

a return hose (a return hose of 102) comprising; 
a return hose interior surface (an interior surface of 102 of the return hose of 102), 
a return hose interior cavity defined by the first return hose interior surface (a cavity defined the return hose interior surface of 102), and 
wherein the return hose interior space provides a return pathway for the supply hose coolant supplied through the supply hose interior space by merging the supply hose to the return hose at a load (see loop 302 integral part of 102 and supply hose of 102 merging to return hose of 102 in figure 3 in view of figure 1).
and a jacket (see a jacket on 102) comprising; a jacket interior surface (the jacket interior surface), and a jacket interior cavity defined by the jacket interior surface wherein the supply hose and the return hose are disposed in the jacket interior cavity (the supply hose and the return hose of 102 within in the jacket).

Woo fails to disclose a first sub-conductor being disposed within the supply hose interior cavity, wherein a supply hose interior space is formed between the first sub-conductor and the supply hose interior surface within the supply hose interior cavity,
wherein a return hose interior space is formed between the second sub- conductor and the return hose interior surface within the return hose interior cavity,
wherein the supply pathway is connected to a cooling device through a coolant supply conduit and wherein the return pathway is connected to the cooling device through a coolant return conduit;
wherein the coolant supply conduit and the coolant return conduit are only disposed outside the jacket.

Flack discloses a respective sub-conductors (331-332) being disposed within respective hoses interior cavity (cavities of respective); wherein hoses interior space (311-312)  is formed between the respective sub-conductors and the respective hose interior surfaces (see figure 3), 
wherein respective conduits are only disposed outside the jacket (see figure 3, 160 within 110 is not covered by jacket 122;) and connected to respective hoses in the jacket (122).

	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the cable of Woo having conductors within the hoses and hoses within jacket whiles conduits outside of jacket as taught of Flack because this type of arrangement would provide compact and flexible cable with improve heat dissipation arrangement by reducing cable size through conductors within the hoses, and to reduce cost by having hoses with a jacket only the area which requires higher protection.

Referring to claim 2, Woo in view of Flack disclose the cable of claim 1, further comprising a pilot cable (members 714 in figure 9 of Woo or 351 in figure 3, paragraph 0018 of Flack an electrical pilot wire 351 that may be used to verify a closed electrical circuit prior to powering the converter to drive current through the transmission cable 160. ) disposed in the jacket interior cavity  (paragraph 0037 of Woo States, “ members 714, such as signal cables”).

Referring to claim 3, Woo in view of Flack disclose the cable of claim 1, wherein the pilot cable (members 714 in figure 9 of Woo or 351 in figure 3 of Flack) is disposed between the first supply hose, the first return hose, the second supply hose, and the second return hose (the isolation or insulation of 802, 804, 806, and 808).

Referring to claim 4, Woo in view of Flack disclose the cable of claim 1, further comprising a plurality of pilot wires (members 714 in figure 9 of Woo) disposed in the jacket interior cavity  (paragraph 0037 of Woo States, “ members 714, such as signal cables”).

Referring to claim 5, Woo in view of Flack disclose the cable of claim 1, further comprising a ground wire (712 in figure 7 of Woo or a ground wire 352 in figure 3 and paragraph 0018 of Flack) disposed in the jacket interior cavity (paragraph 0037 of Woo states, “inside the cable are ground conductor 712”).

Referring to claim 6, Woo in view of Flack disclose the cable of claim 1, wherein the first supply hose, the first return hose are adjacent to the jacket interior surface (the isolation or insulation of 802, 804, 806, and 808 are adjacent to the interior surface of 814 in figure 9 of Woo).

Referring to claim 7, Woo in view of Flack disclose the cable of claim 1, wherein the supply hose is concentric with the first sub-conductor (the hose 311 is concentric with the first sub-conductor in figure 3 of Flack ).

Referring to claim 8, Woo in view of Flack disclose the cable of claim 1, wherein the return hose is concentric with the second sub-conductor (the hose 312 is concentric with the first sub-conductor in figure 3 of Flack ).

Referring to claim 9, Woo in view of Flack disclose the cable of claim 1, wherein the first sub-conductor supplies current to the load and the second sub-conductor returns current from the load ( see figure 9A of Woo where in 802 is charging conductor, and  806 is ground conductor).

Referring to claim 11, Woo in view of Flack disclose the cable of claim 1, wherein the load comprises batteries of an electric vehicles ( see paragraphs 0025 and 0045 of Woo; or see claims and paragraph 0004 of Flack )   .


Referring to claim 12, Woo discloses a cable (figure 3 in view of figure 2) comprising: 	
a supply hose (a supply hose  of 102) comprising; 
a supply hose interior surface (an interior surface 102 of the supply hose  of 102),
a supply hose interior cavity defined by the supply hose interior surface (a supply hose interior cavity defined by the supply hose interior surface of 102), 
and  wherein the supply hose interior space provides a supply pathway for supply hose coolant (see figure 2);

a return hose (a return hose of 102) comprising; 
a return hose interior surface (an interior surface of 102 of the return hose of 102), 
a return hose interior cavity defined by the first return hose interior surface (a cavity defined the return hose interior surface of 102), and 
wherein the return hose interior space provides a return pathway for the supply hose coolant supplied through the supply hose interior space by merging the supply hose to the return hose at a load (see loop 302 integral part of 102 and supply hose of 102 merging to return hose of 102 in figure 3 in view of figure 1).
and a jacket (see a jacket on 102) comprising; a jacket interior surface (the jacket interior surface), and a jacket interior cavity defined by the jacket interior surface wherein the supply hose and the return hose are disposed in the jacket interior cavity (the supply hose and the return hose of 102 within in the jacket).

Woo fails to disclose a first sub-conductor being disposed within the supply hose interior cavity, wherein a supply hose interior space is formed between the first sub-conductor and the supply hose interior surface within the supply hose interior cavity,
wherein a return hose interior space is formed between the second sub- conductor and the return hose interior surface within the return hose interior cavity,
wherein the supply pathway is connected to a cooling device through a coolant supply conduit and wherein the return pathway is connected to the cooling device through a coolant return conduit;
a jacket interior cavity defined by the jacket interior surface wherein pilot cable and a ground cable are disposed in the jacket interior cavity
wherein the coolant supply conduit and the coolant return conduit are only disposed outside the jacket.

Flack discloses  a pilot cable (an electrical pilot wire 351 in figure 3 and paragraph 0018);
a ground cable (a ground wire 352)
a respective sub-conductors (331-332) being disposed within respective hoses interior cavity (cavities of respective 361); wherein hoses interior space (311-312)  is formed between the respective sub-conductors and the respective hose interior surfaces (see figure 3”), 
a jacket interior cavity defined by the jacket interior surface where in the pilot cable and the ground cable are disposed in the jacket interior cavity; (see  351 and 352 are within the jacket 122 in figure 3) wherein respective conduits are only disposed outside the jacket (see figure 3, 160 within 110 is not covered by jacket 122;) and connected to respective hoses in the jacket (122).

	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the cable of Woo having conductors within the hoses and hoses within jacket whiles conduits outside of jacket as taught of Flack because this type of arrangement would provide compact and flexible cable with improve heat dissipation arrangement by reducing cable size through conductors within the hoses, and to reduce cost by having hoses with a jacket only the area which requires higher protection.

Referring to claim 13, Woo in view of Flack disclose the cable of claim 12, wherein the pilot cable (members 714 in figure 9 of Woo or 351 in figure 3 of Flack) is disposed between the first supply hose, the first return hose, the second supply hose, and the second return hose (the isolation or insulation of 802, 804, 806, and 808).

Referring to claim 14, Woo in view of Flack disclose the cable of claim 12, further comprising a plurality of pilot wires (members 714 in figure 9 of Woo) disposed in the jacket interior cavity  (paragraph 0037 of Woo States, “ members 714, such as signal cables”).

Referring to claim 15, Woo in view of Flack disclose the cable of claim 12, wherein the first supply hose, the first return hose are adjacent to the jacket interior surface (the isolation or insulation of 802, 804, 806, and 808 are adjacent to the interior surface of 814 in figure 9 of Woo).

Referring to claims 16-17, Woo in view of Flack disclose the cable of claim 12, wherein the second sub-conductor is uninsulated and wherein the first sub-conductor is uninsulated.
Flack discloses wherein the sub-conductors are uninsulated (conductor 351-351 insulated within the respective hoses with .
It would have been obvious design choice to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of sub-conductors  as taught by Flack same as other wires because this type of arrangement reduce overall dimension of the hoses there by  makes cable compact and more flexible.

Referring to claim 18, Woo in view of Flack disclose the cable of claim 1, wherein the supply hose is concentric with the first sub-conductor (the hose 312 is concentric with the first sub-conductor in figure 3 of Flack ).

Referring to claim 19, Woo in view of Flack disclose the cable of claim 12, wherein the return hose is concentric with the second sub-conductor (the hose 311 is concentric with the first sub-conductor in figure 3 of Flack ).

Referring to claim 20, Woo in view of Flack disclose the cable of claim 12, wherein the first sub-conductor supplies current to the load and the second sub-conductor returns current from the load ( see figure 9A of Woo where in 802 is charging conductor, and  806 is ground conductor) .

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARESH PAGHADAL/           Primary Examiner, Art Unit 2847